                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

SANDRA PITTMAN                                                               PLAINTIFF

V.                            CASE NO. 3:19-CV-16-BD

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                        ORDER

      Plaintiff Sandra Pittman has moved for an award of attorney’s fees under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Docket entry #18) She seeks

fees and expenses in the amount of $2,418.57 (Id.) The Commissioner does contest the

attorney and paralegal hours expended, the requested hourly rates, or the amount of

expenses. (#20)

      Because there is no objection to granting attorney’s fees and expenses, Ms.

Pittman’s motion (#18) is GRANTED, and the Commissioner is directed to pay the total

sum of $2,418.57 in fees and expenses, subject to offset if she has outstanding

government debt.

      IT IS SO ORDERED, this 4th day of October, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
